Name: Commission Regulation (EEC) No 1843/92 of 6 July 1992 concerning import of certain processed mushrooms products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/34 Official Journal of the European Communities 7. 7. 92 COMMISSION REGULATION (EEC) No 1843/92 of 6 July 1992 concerning import of certain processed mushrooms products originating in third countries ficates issued during the first six months of the year in question ; whereas the supply situation as revealed by certificates issued at 30 June 1992 would justify a new allocation of the quantity concerned for the current year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 ('), as last amended by Regulation (EEC) No 1 122/92 (2), and in particular Article 6 thereof, Whereas Article 3 (3) of Regulation (EEC) No 1796/81 lays down that the quantity which may be imported free from the additional amount must be allocated among the supplier countries, account being taken of traditional trade flows and of new suppliers ; Whereas Article 3 (3) of Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 , on import of mushrooms from third countries (3), as last amended by Regulation (EEC) No 11 23/92 (4), allocated the quantity which may be imported free from the addi ­ tional amount among the supplier countries ; whereas Article 3 ( 1 ) of the said Regulation provides for the possi ­ bility of reviewing the allocation on the basis of the certi HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1992, the allocation of the overall quantity laid down in Article 3 of Regulation (EEC) No 1796/81 and set out in Annex I to Regulation (EEC) No 1707/90 shall be adjusted in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 198, 4. 7. 1981 , p. 1 . O OJ No L 117, 1 . 5. 1992, p. 98 . O OJ No L 158, 23. 6. 1990, p. 34. O OJ No L 117, 1 . 5. 1992, p. 100. 7. 7. 92 Official Journal of the European Communities No L 187/35 ANNEX (tonnes) Supplier country Quantity Poland The People's Republic of China The Republic of Korea The Republic of China (Taiwan) Others Reserve 28 840 24 330 50 200 4 000 200